DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June have been fully considered but they are not persuasive. Applicant argues that the magnet as taught by Verma refers to an external magnet.  However, Verma discloses both an implanted and external magnet.  In paragraph 42, for example, Verma teaches “Implanted plate assembly/vibratory apparatus is part of the implantable component 350, and is made of a ferromagnetic material that may be in the form of a permanent magnet, that generates and/or is reactive to a magnetic field, or otherwise permits the establishment of a magnetic attraction between the external device 340 and the implantable component 350 sufficient to hold the external device 340 against the skin of the recipient…”  Verma teaches that the second magnet (i.e. implantable magnet) is similar in size to the first magnet (i.e. external magnet) in at least Figs. 2 and 3.  Verma also teaches “the system is configured to hold the external component to skin of the recipient via magnetic attraction between the first magnet apparatus and the second magnet apparatus with a force of between and including about 0.75N and about 1.05N when the first magnet is separated from the second magnet by about 1 mm to about 10 mm of human skin” (e.g. paragraph 90).  Therefore, one of ordinary skill in the art would have understood that the second magnet (i.e. implantable magnet) would have had a similar size to the first magnet (i.e. external magnet).
Applicant argues that Verma does not indicate that the diameter to thickness ratios is a result-effective variable, and it would not have been obvious to optimize the ratio based on the Verma teachings.  Examiner disagrees.  The parameters taught by Verma include a diameter of about 10 mm and a thickness of about 10 mm.  This reads on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 – 15 and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard et al. (US PGPUB 2015/0374989) in view of Verma et al. (US PGPUB 2017/0156010 – in IDS).
Regarding claims 11 and 17, Hazard discloses a cochlear implant (e.g. 10), comprising: a cochlear lead (e.g. 18) including a plurality of electrodes (e.g. 20); a flexible housing including a magnet pocket (e.g. paragraph 9), a top wall above the magnet pocket that does not include an opening into the magnet pocket, and a bottom wall below the magnet pocket that does not include an opening into the magnet pocket (e.g. Fig. 1); a magnet apparatus (e.g. 22), located within the magnet pocket (e.g. Fig. 1), and a hermetically sealed housing that covers the outer surface of the magnetic element; an antenna (e.g. 14) within the housing and adjacent to the magnet pocket (e.g. Fig.1); and a stimulation processor (e.g. 16) operably connected to the antenna and to the cochlear lead (e.g. paragraph 51).  Hazard fails to teach that the magnetic element, which defines an outer surface, a diameter, a thickness and the diameter to thickness ratio ("DtoT ratio") that is 2.5 or less.
Verma teaches it is known to use a cochlear implant having a magnet in a hermetically sealed housing (e.g. paragraph 32), wherein the magnetic element, which defines an outer surface, a diameter, a thickness and the diameter to thickness ratio ("DtoT ratio") that is 2.5 or less (e.g. paragraph 92).  It is reminded that it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to modify the magnet as taught by Hazard with the magnet of the claimed dimensions as taught by Verma, since such a modification would provide the predictable results of providing a small but effective magnet in order to decrease size of the device.
Regarding claim 12, Hazard discloses the magnet apparatus defines a cylindrical shape (e.g. Fig. 1).
Regarding claims 13 and 14¸ neither Hazard nor Verma specifically recite the thickness of the housing.  Furthermore, both teach that the diameter of the magnet is about 10mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the housing and the size of the magnet to arrive at the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 15, Hazard discloses the antenna and the magnet apparatus are embedded in the flexible housing (e.g. Fig. 1).
Regarding claims 18 and 19¸ Hazard discloses the cochlear implant as described above.  Hazard further discloses a sound processor (e.g. paragraph 5), a headpiece and a headpiece magnet associated with the antenna that is attracted to the implant magnet (e.g. paragraphs 5 and 71).

Allowable Subject Matter
Claims 16 and 20 – 25 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792